Citation Nr: 0826426	
Decision Date: 08/06/08    Archive Date: 08/18/08	

DOCKET NO.  06-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurologic 
deficit of the bilateral legs and feet, claimed as secondary 
to service-connected low back strain. 

2.  Entitlement to an increased rating for low back strain, 
evaluated as 20 percent disabling prior to December 1, 2006, 
and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1984, with an additional period of active duty for 
training with the Texas Army National Guard from July 14 to 
July 28, 2001.  

This case comes before the before the Board of Veterans' 
Appeals (Board) on appeal of December 2005 and May 2007 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Board observes that, at the time of the aforementioned 
rating decision in December 2005, the RO awarded a temporary 
total evaluation based on post-surgical convalescence 
effective from March 28, 2005, the date of low back surgery.  
The veteran's previously-assigned 20 percent evaluation for 
service-connected low back strain was reinstated effective 
May 1, 2005.  

In a subsequent rating decision of January 2007, the veteran 
was once again awarded a temporary total evaluation based on 
post-surgical convalescence effective from October 16, 2006, 
the date of additional low back surgery.  Once again, the 
previously-assigned 20 percent evaluation for service-
connected low back strain was reinstated effective December 
1, 2006.  

Finally, at the time of the aforementioned rating decision in 
May 2007, the RO awarded a 40 percent evaluation for service-
connected low back strain, effective from December 1, 2006, 
the end of a period of convalescence for which the veteran 
had been granted a temporary total evaluation.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
neurologic deficit of the bilateral legs and feet, as well as 
the past and current severity of his service-connected low 
back strain.  

In that regard, service treatment records disclose that, on 
July 18, 2001, during a period of active duty for training, 
the veteran injured his lower back in a fall from a loading 
dock.  Reportedly, at that time, the veteran slipped off a 
2 1/2-ton truck and landed on the corner of a step, injuring 
his back.  

The Board notes that, during the course of private outpatient 
treatment in February 2005, the veteran complained of 
mechanical low back pain, with intermittent pain radiating 
into his legs.  Shortly thereafter, on March 28, 2005, the 
veteran underwent a total disc arthroplasty at the level of 
the 4th and 5th lumbar vertebrae.  

Significantly, during the course of a VA orthopedic 
examination in November 2005, the veteran complained of 
constant "numbness and pain" in both of his lower 
extremities.  Also noted were problems with muscle cramps 
which occurred on a daily basis.  According to the veteran, 
the location of his back pain was below the belt line, 
radiating to both legs.  When further questioned, the veteran 
indicated that he worked as a park ranger, and had taken five 
days of sick leave since his previous back surgery due to 
problems with his lower back.  

On neurologic evaluation, both sensation and tests of motor 
integrity were described as intact.  The veteran's reflexes 
were likewise intact, and electromyography/nerve conduction 
studies were reported as normal.  

In contrast, at the time of a private examination in May 
2006, the veteran stated that he was "concerned" due to the 
fact that he "just could not walk as well as before."  
According to the veteran, he sometimes stumbled and/or 
dragged his feet.  Moreover, his feet at times felt numb.  On 
neurologic evaluation, the veteran exhibited 5/5 strength in 
his lower extremities, with the exception of some giveway 
weakness due to pain.  Sensory examination showed an 
impairment to pinprick at the mid-ankles bilaterally, and 
vibratory sensation was mildly impaired in the malleoli.  
Deep tendon reflexes were 2+ at the knees and at the ankles, 
and plantar response was flexor, with no ankle clonus.  

The Board observes that, in a statement of June 2006, the 
veteran's wife indicated that, since the time of the 
veteran's surgery in 2005, he had been "tripping a lot," and 
did not appear to have "good control" over his legs or feet.  
Significantly, at the time of a subsequent private orthopedic 
examination in July 2006, the veteran exhibited obvious 
spasms of pain in his calves and thighs, as well as severe 
hamstring tightness, and decreased ankle jerks bilaterally.  
Further noted was that, while the veteran's motor function 
appeared normal, he had some difficulty walking on his heels 
and toes.  The clinical impression was of severe back and 
bilateral lower extremity radicular pain in an S1 
distribution, status post total disc arthroplasty.  

The Board notes that, on October 16, 2006, the veteran 
underwent a posterolateral arthrodesis at the level of the 
5th lumbar vertebra and 1st sacral segment, with nonsegmental 
instrumentation at that same level, in conjunction with a 
nonstructural right posterior-superior iliac crest graft with 
separate fascial incision.  

Significantly, as of the time of a recent VA orthopedic 
examination in April 2007, the veteran complained of pain 
across his lumbar spine radiating to both lower extremities 
to the level of his calves.  However, a neurologic evaluation 
conducted as part of the veteran's orthopedic examination 
showed normal sensory and motor components, and normal 
reflexes.  The pertinent diagnosis noted was degenerative 
disc and joint disease of the lumbar spine, with a herniated 
nucleus pulposus at the level of the 5th lumbar vertebra and 
1st sacral segment, status post total disc arthroplasty times 
two, with bilateral radiculopathy and spinal stenosis with 
lower leg claudication.  

The veteran argues that his current neurologic deficit of the 
bilateral lower extremities is "part and parcel" of his 
service-connected low back disability, or, in the 
alternative, proximately due to, the result of, or aggravated 
by that very same disability.  The veteran further argues 
that current and past manifestations of his service-connected 
low back strain are more severe than now evaluated, and 
productive of a greater degree of impairment than is 
reflected by the respective 20 and 40 percent evaluations 
previously and now assigned.  In that regard, the Board notes 
that, under the provisions of the Schedule for Rating 
Disabilities, any objective neurologic abnormalities 
associated with a service-connected low back disability are 
to be evaluated separately under an appropriate diagnostic 
code.  

Under the circumstances, and given the ambiguity surrounding 
the veteran's lower extremity symptomatology, the Board is of 
the opinion that an additional, more contemporaneous VA 
examination would be appropriate prior to a final 
adjudication of the veteran's current claims.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); see also VAOPGCPREC 11-95 
(April 7, 1995).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2007, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed neurologic deficit of the 
bilateral legs and feet, as well as the 
current and past severity of his service-
connected low back strain.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
and neurologic examinations, the 
appropriate examiner or examiners should 
specifically comment as to whether the 
veteran does, in fact, currently suffer 
from a chronic, clinically-identifiable 
neurologic deficit of the bilateral legs 
and feet, and, if so, whether that 
deficit is as likely as not "part and 
parcel" of, and/or proximately due to, 
the result of, or aggravated by the 
veteran's service-connected low back 
strain.  

The examiner should, additionally, 
specifically comment regarding the past 
(beginning in 2005) and current severity 
of the veteran's service-connected low 
back strain, to include and all 
limitation of range of motion, as well as 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation, and whether the veteran's 
service-connected low back disability 
results in "incapacitating episodes" as 
such episodes are defined by pertinent 
law and regulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected low back 
strain.  To the extent possible, any 
additional limitation of motion 
attributable to such flare-ups should be 
described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
his record review took place must be 
included in the examination reports.

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for a neurologic deficit of the bilateral 
legs and feet, as well as his claim for 
an increased evaluation for service-
connected low back strain.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplement Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent 
Supplemental Statement of the Case (SSOC) 
in July 2007.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



